Citation Nr: 1038728	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and 
from September 1974 to September 1977 with additional service as 
a member of the Army National Guard and U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for bilateral hearing 
loss and denied service connection for tinnitus.

The issue of service connection for a prostate disorder 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record shows that the Veteran's tinnitus is 
related to military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159.  Such notice must include notice that a disability rating 
and an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 C.F.R. § 3.159(b)(1), removes the portion of 
the regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008). 
 
In this case, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.
 
Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
 
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word 'chronic.'  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  Id. at § 3.303(b). 
 
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

With respect to lay evidence, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.
 
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony may be 
heard and considered') and credibility ('a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).
 
In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (nonprecedential) (confirming that, "in 
some cases, lay evidence will be competent and credible evidence 
of etiology"); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992) (allowing citation or reliance upon single-judge 
disposition for persuasiveness or reasoning it contains, but 
noting lack of precedential value of such dispositions). 

In a July 2007 VA examination the Veteran reported a history of 
tinnitus that was bilateral and recurrent.  The Veteran reported 
"onset once per day for 1-2 minutes Onset was 10 years ago."  
The diagnosis was bilateral hearing sensorineural hearing loss.  
The examiner's opinion was noted as "Bilateral hearing loss is 
at least as likely as not (50/50 probability) caused by or a 
result of acoustic trauma during military service.  It is less 
likely as not tinnitus resulted from acoustic trauma during 
military service."  The rationale for the opinion given was that 
the tinnitus onset was long after military service and 
inconsistent with tinnitus complaints secondary to acoustic 
trauma.

In an August 2007 statement the Veteran reported that he was 
still in the National Guard and Army Reserve when his tinnitus 
started.  The Board notes that the record contains discharge 
certificates indicating that the Veteran was discharged from the 
Army National Guard in November 1973 and April 1985, and from the 
U.S. Army Reserve in February 1999.

In a January 2009 statement the Veteran reported that he was 
exposed to acoustic trauma while in the military and that he has 
had ringing in his ears since service.

In a June 2009 statement the Veteran's representative requested 
that the Board take into consideration medical treaties which 
state that the cause of tinnitus can be related to the cause of 
hearing loss.  Specifically, the representative quoted the Merck 
Manual noting that "'an associated hearing loss is usually 
present' with tinnitus."

As noted above, a grant of service connection for a disability 
generally requires medical evidence of a current disability and a 
relationship to military service, and lay testimony is only 
competent to the extent that it is limited to a matter that the 
witness has actually observed and is within the realm of their 
personal knowledge.  Compare Layno, 6 Vet. App. at 469-70, with 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  By 
definition, however, tinnitus is "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th 
ed. 2003).  Accordingly, tinnitus is "subjective," as its 
existence is generally determined by whether or not the Veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  If a Veteran reports 
ringing in his or her ears, which the Veteran did in his July 
2007 VA examination, then a diagnosis of tinnitus is generally 
applied without further examination.  In addition, since the 
diagnosis of tinnitus is so heavily reliant upon lay statements, 
the etiology of the disorder is similarly reliant upon them.  The 
date that a Veteran reports that the tinnitus symptoms began is 
generally accepted as the date that the disorder began, if it is 
consistent with the evidence.  Accordingly, while service 
connection for tinnitus requires a medical diagnosis of tinnitus 
and a medical nexus relating the diagnosis to military service, 
lay testimony plays an unusually important role in these 
determinations.

The opinion of record does not establish a positive link between 
the Veteran's current tinnitus and noise exposure in service, and 
there is no medical evidence which causally links the Veteran's 
tinnitus to service.  The July 2007 VA examiner noted that the 
Veteran's tinnitus was less likely than not related to military 
service based upon the fact that the Veteran reported onset of 
tinnitus ten years prior to the examination.  However, subsequent 
to that examination, the Veteran consistently reported that he 
has had tinnitus since service.  To the extent that the Veteran's 
lay statements are offered as evidence of continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  See Buchanan, 451 F.3d at 1335.  As noted, in 
adjudicating his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  As noted, competency of evidence differs 
from weight and credibility. Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno, 6 Vet. App. at 470; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may 
affect the credibility of testimony, it does not affect 
competency to testify').

In his August 2007 statement and his January 2009 statement, the 
Veteran consistently reported that his tinnitus has been 
occurring since service.  The Board finds that the Veteran is 
credible in his statements that he has had tinnitus since 
service.  The VA examiner's opinion that tinnitus was not related 
to military service was based upon the Veteran's erroneous 
statement that onset was ten years prior to the examination.  
Therefore, the Board finds that the opinion is not probative 
evidence regarding the etiology of the Veteran's tinnitus.

Moreover, the Veteran is service connected for bilateral hearing 
loss.  Referencing  July 2007 audiological testing results, which 
showed bilateral sensorineural hearing loss, the VA examiner 
concluded that it was as likely as not that the Veteran's in-
service noise exposure caused his hearing loss.  The fact that 
the Veteran has been diagnosed as having bilateral hearing loss 
and granted service connection for a service-related hearing loss 
adds to the credibility of his contention that his tinnitus is 
related to service because as noted in information provided by 
the Veteran's representative, "an associated hearing loss is 
usually present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of nearly 
all ear disorders including sensorineural or noise- induced 
hearing loss.  Id.  With regard to the latter, the evidence of 
record reflects that the Veteran's hearing loss is noise-induced, 
i.e., a result of his exposure to acoustic trauma during service.  

The positive evidence of record consists of the above-noted 
provisions referenced by the Veteran's representative from The 
MERCK Manual, the Veteran's history of service-connected 
sensorineural hearing loss, and the Veteran's own contentions.  
The July 2007 VA examination established that the Veteran's 
bilateral hearing loss is etiologically linked to his active 
service, and also noted that the Veteran had bilateral tinnitus.  
The cited provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, with which the 
Veteran in this case has been diagnosed.  Finally, the Board has 
determined that the Veteran's contentions that he has experienced 
tinnitus since service are competent and credible evidence upon 
which the Board may rely in making its decision.

Accordingly, based on the totality of the evidence of record, the 
Board finds that the medical evidence of record shows that the 
Veteran has a current diagnosis of tinnitus and the lay evidence 
of record shows that it began in military service.

Applying the doctrine of reasonable doubt, the Board finds that 
the Veteran's tinnitus is related to military service.  Gilbert, 
1 Vet. App. at 57.  Accordingly, service connection for tinnitus 
is warranted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


